Citation Nr: 0105412	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-24 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to nonservice-
connected pension benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an August 1999 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant had no legal entitlement to nonservice-connected 
pension benefits under the laws of the United States.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  In February 1997, the U. S. Army Reserve Personnel Center 
certified that the appellant had recognized guerrilla service 
from March 1945 to July 1945 and regular Philippine Army 
service from July 1945 to April 1946.  



CONCLUSION OF LAW

The appellant's military service does not meet the threshold 
service eligibility requirements for nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 107, 1521 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.2, 3.3, 3.8, 3.9 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to nonservice-connected 
pension benefits on the basis that he is unable to work due 
to nonservice-connected disabilities.  A veteran who meets 
the service eligibility requirements outlined in 38 U.S.C.A. 
§ 1521(j) is entitled to pension benefits provided he is 
permanently and totally disabled from nonservice-connected 
disability not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a).  

Under the provisions governing basic service eligibility, 
pension is payable to a veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war; during a period of war and was discharged or 
released for a service-connected disability; for a period of 
90 consecutive days or more and such period began or ended 
during a period of war; or for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8 (c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a) and 
(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  

An April 1946 Affidavit for Philippine Army Personnel 
reflects that the appellant served with the United States 
Armed Forces in the Far East (USAFFE) as a reservist and a 
guerrilla from December 1941 to July 1945.  In February 1997, 
the United States Department of the Army certified that the 
appellant had recognized guerilla service from March 1945 to 
July 1945 and served with the regular Philippine army from 
July 1945 to April 1946.  An October 1997 certification from 
the General Headquarters of the Armed Forces of the 
Philippines, Office of the Adjutant General, reflects the 
appellant's military status as "USAFFE/Grla" from December 
1941 to July 1945.  

As previously noted, the Board is bound by the service 
department finding and thus is compelled to conclude that 
although the appellant is eligible to receive compensation 
benefits, he is not eligible to receive pension benefits.  
See 38 U.S.C.A. § 107; 38 C.F.R. § 3.8 (c) and (d).  
Accordingly, the Board finds that the appellant's military 
service does not meet the threshold eligibility requirements 
for VA nonservice-connected pension benefits.  Because the 
law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim of 
entitlement to VA benefits must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).




ORDER

Eligibility for nonservice-connected pension benefits is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

